Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20    PageID.847   Page 1 of 19




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                             4:13-cr-20468

                   Plaintiff,               HON. TERRENCE G. BERG

       v.
                                             ORDER DISMISSING
 LARRY MITCHELL,
                                           PETITION FOR A WRIT OF
                   Defendant.                 HABEAS CORPUS


      This 28 U.S.C. § 2255 habeas action was remanded by the Sixth
Circuit so that the Court could address claims it had not yet adjudicated

on the merits. Larry Mitchell, the Petitioner, filed his first habeas

petition in 2014. Each year thereafter, Petitioner has sought to amend
that petition, adding new grounds for sentencing relief. A motion to

amend a § 2255 motion is not considered second or successive if the

district court has not yet ruled on the merits of the original motion.

Because this Court had not yet considered the merits of Petitioner’s

motion—except for denying him relief under Johnson v. United States,

135 S. Ct. 2551 (2015) and Beckles v. United States, 137 S. Ct. 886

(2017)—it granted Petitioner leave to once again amend his petition.

Having received the government’s response to Petitioner’s most recent

amended § 2255 motion, the Court will now resolve Petitioner’s

remaining claims. Finding that Petitioner has knowingly and voluntarily

                                      1
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.848   Page 2 of 19




waived his right to collaterally attack his conviction and, moreover, that

relief would not be warranted under any of the additional grounds he

presents, the Court will deny the petition for a writ of habeas corpus. The

Court will issue a separate order addressing Petitioner’s emergency
motion for compassionate release, ECF No. 64, following a hearing on the

matter.

                             BACKGROUND
      The relevant factual and procedural history of this case are detailed

in this Court’s prior orders. For ease of reference, the Court will

nonetheless reiterate that information here.

      Petitioner pled guilty in 2013 to possession with intent to distribute

more than 28 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(B)(iii). ECF No. 23, PageID.50 (Plea Agreement). He was
sentenced to 108 months in prison and did not appeal. ECF No. 25,

PageID.68 (Judgment). On November 20, 2014, Petitioner filed his initial

§ 2255 motion asking the Court to vacate, set aside, or correct his

sentence. ECF No. 26. As bases for relief he alleged ineffective assistance

of counsel for failure to challenge an allegedly unlawful search and

seizure and to object to sentencing enhancements, as well as the Court’s

purported lack of subject-matter jurisdiction. ECF No. 26, PageID.72.

Petitioner later submitted an addendum to his initial § 2255 motion that

included supporting information and reattached an affidavit from


                                      2
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.849   Page 3 of 19




Latesha Brown, Petitioner’s partner, concerning the allegedly unlawful

search. ECF No. 33.

      Then, on March 7, 2016, Petitioner filed a motion to amend his

original § 2255 motion in accordance with Rule 15(c) of the Federal Rules
of Civil Procedure. ECF No. 39. Through that motion, Petitioner sought

to strike his previously asserted claim for ineffective assistance of counsel

alleging failure to challenge the court’s subject matter jurisdiction. ECF
No. 39, PageID.191. He further added a claim for relief under Johnson v.

United States, 135 S. Ct. 2551 (2015), which held that increasing a

defendant’s sentence under the residual clause of the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924, denied due process of law

because the clause was unconstitutionally vague. Specifically, Petitioner

argued that in the wake of Johnson his 2002 conviction for fleeing and
eluding police no longer qualified as a violent felony warranting

sentencing enhancement under ACCA. ECF No. 39 PageID.192–93. See

ECF No. 40 (additional brief fleshing out Petitioner’s Johnson claim).

      On July 29, 2016, the Court approved a stipulation by the parties

staying this case pending the Supreme Court’s decision in Beckles v.

United States, 137 S. Ct. 886 (2017). That appeal would determine,

among other questions, whether Johnson’s invalidation of the residual

clause necessarily voided an identically worded provision in the United

States Sentencing Guidelines, § 4B1.2(a)(2). ECF No. 43, PageID.228.

The Supreme Court found, however, that unlike ACCA “the advisory
                                      3
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.850   Page 4 of 19




Guidelines do not fix the permissible range of sentences” but rather

“merely guide the exercise of a court’s discretion in choosing an

appropriate sentence within the statutory range.” Beckles, 137 S. Ct. at

892. On that basis, the Court held that the residual clause in
§ 4B1.2(a)(2) was not subject to a vagueness challenge under the Due

Process Clause. Id. This Court accordingly denied Petitioner sentencing

relief under Beckles. See ECF No. 45, PageID.256 n.1.
      But the Order denying Petitioner relief under Johnson and Beckles

failed to address claims contained in previous iterations of Mitchell’s

amended § 2255 petition. The first version contained Petitioner’s

ineffective assistance of counsel claims. ECF No. 26 (filed Nov. 20, 2014).

The second, captioned as an addendum to the first § 2255 motion, argued

that (a) Petitioner was convicted in part because of an illegal warrantless
search; and (b) counsel was also ineffective for failing to challenge use of

evidence obtained in the search and for failing to advocate against

application of a firearm enhancement. ECF No. 33 (filed Jul. 14, 2015)

The third petition alleged Johnson claims duplicative of those set forth

in the motion for default judgment which this Court previously had

construed as a § 2255 motion. ECF No. 40 (filed Apr. 15, 2016).

      More than a year later, on December 4, 2017, Petitioner filed

another motion seeking to amend his § 2255 motion. ECF No. 46. In that

brief, Petitioner raised new arguments under Mathis v. United States,

136 S. Ct. 2243 (2016), which held that a prior conviction does not qualify
                                      4
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.851   Page 5 of 19




as predicate violent offense under ACCA if an element of the crime of

conviction is broader than the element of the generic offense. He argued

that his 2002 conviction for fleeing and eluding police could not be

considered a crime of violence after Mathis. A few months later, on March
26, 2018, Petitioner filed an additional § 2255 motion asserting new

claims that the government improperly withheld evidence at trial in

violation of Brady v. Maryland, 373 U.S. 873 (1963), that his guilty plea
was not voluntarily entered, and that trial counsel was ineffective in:

failing to inform Petitioner of the true nature of the charges against him;

erroneously urging Petitioner to plead guilty; failing to argue that the

prosecutor improperly influenced a grand jury to indict Petitioner; and

choosing not to file motions to dismiss the indictment, to suppress

incriminating evidence, or to pursue a direct appeal. ECF No. 47.
      Because the Court had already adjudicated Petitioner’s motion for

default judgment as a § 2255 motion, this Court viewed his two

subsequent § 2255 motions as “second or successive motions” under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), which require

permission from the Sixth Circuit to file. Consistent with that reasoning,

this Court transferred Petitioner’s 2017 and 2018 § 2255 motions to the

Sixth Circuit. ECF No. 54 (transferring ECF Nos. 46, 47 to Sixth Circuit).

But the Sixth Circuit, observing that Petitioner’s other § 2255 claims

(excepting his Johnson and Beckles claims) had not yet been ruled on by

this Court, remanded the case for consideration of Petitioner’s other
                                      5
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.852   Page 6 of 19




claims. ECF No. 55. Most recently, on June 3, 2019, Petitioner filed yet

another motion to amend his § 2255 motion. ECF No. 56. That motion is

substantially similar to the § 2255 motion he filed on March 26, 2018.

Compare ECF No. 56 with ECF No. 47. Because the Court granted
Petitioner leave to amend, it will now adjudicate his remaining § 2255

claims. ECF No. 56.

                           LEGAL STANDARD
      A prisoner serving a sentence imposed by a federal court may

challenge that sentence under 28 U.S.C. § 2255 “upon the ground that

[it] was imposed in violation of the Constitution or laws of the United

States . . . the court was without jurisdiction to impose such sentence,

or . . . the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack.” As relief, the prisoner may move
the court which imposed the sentence to correct, vacate, or set it aside.

The law is clear that “§ 2255 claims that do not assert a constitutional or

jurisdictional error are generally cognizable only if they involve ‘a

fundamental defect which inherently results in a complete miscarriage

of justice.’” Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018)

(quoting Davis v. United States, 417 U.S. 333, 346 (1974) (internal

quotations omitted)). This standard is met only in exceptional

circumstances; not every alleged error of law can be raised on a § 2255

motion. Hill v. United States, 368 U.S. 424, 428 (1962); Davis, 417 U.S.

at 346.
                                      6
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.853   Page 7 of 19




                              DISCUSSION

      Although it is unfortunate the government is only now raising the

issue of waiver, it does appear from the record that Petitioner, in his plea

agreement, knowingly and voluntarily waived his right to collaterally
attack his conviction or sentence. The habeas petition will be denied on

that basis. Given the substantial amount of time Petitioner has expended

drafting various iterations of his § 2255 motion, the Court will
nonetheless briefly address the merits of his claims. Because none of the

grounds he proffers warrant reversing his conviction or modifying his

sentence, Petitioner’s habeas petition would have been denied on the

merits even had it not been procedurally barred.

      Because Petitioner alleges multitudinous and interrelated claims

for habeas relief, the Court will do its best to squarely address those
claims by grouping them into broader categories. Although the Court had

closely read and considered each of Petitioner’s § 2255 petitions, it will

not separately address every single sub-claim he asserts. Rather, it will

consider his overarching claims, such as for ineffective assistance of

counsel, or unwarranted sentencing enhancements, and assess whether

the various habeas petitions, liberally construed, have stated grounds for

relief.




                                      7
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.854   Page 8 of 19




   A. Petitioner has waived his right to collaterally attack his
      conviction
      The Sixth Circuit held in Watson v. United States, 165 F.3d 486,
489 (6th Cir. 1999) that “a defendant’s informed and voluntary waiver of

the right to collaterally attack a sentence in a plea agreement bars such

relief.” A few years later, the Sixth Circuit expanded that holding to apply

to claims for ineffective assistance of counsel, finding in Davila v. United

States, 258 F.3d 448, 451 (6th Cir. 2001) that “[w]hen a defendant

knowingly, intelligently, and voluntarily waives the right to collaterally

attack his or her sentence, he or she is precluded from bring[ing] a claim

of ineffective assistance of counsel based on 28 U.S.C. § 2255.” The circuit

court later elaborated that even where developments in the law “expand
a right that a defendant has waived in a plea agreement,” that change

does not render a defendant’s plea and waiver of the right to collaterally

attack his sentence involuntary or unknowing, “or otherwise undo its

binding nature.” United States v. Bradley, 400 F.3d 459, 463 (6th Cir.

2005).

      Courts in this district have enforced collateral-attack waivers in
similar cases. See, e.g., United States v. Wall, 230 F. Supp. 3d 771, 778

(E.D. Mich. 2017) (Goldsmith, J.); United States v. Muller, No. 16-10714,

2016 WL 6892268, at *3 (E.D. Mich. Nov. 22, 2016) (Cox, J.); Weinhart v.

United States, No. 11-CV-10844, 2011 WL 7052793, at *6–7 (E.D. Mich.




                                      8
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.855   Page 9 of 19




June 16, 2011) (R. & R.), adopted by 2012 WL 137590 (E.D. Mich. Jan.

18, 2012) (Ludington, J.).

      The plea agreement Petitioner signed in this case states the

following:

      Defendant understands that defendants generally have the
      right to attack their convictions and sentences by filing post-
      conviction motions, petitions, or independent civil actions. As
      part of this agreement, however, defendant knowingly and
      voluntarily waives that right and agrees not to contest his
      conviction or sentence in any post-conviction proceeding,
      including—but not limited to—any proceeding under 28
      U.S.C. § 2255.
ECF No. 23, PageID.55. Because the agreement expressly waives

Petitioner’s right to challenge his conviction or sentence, including

through a § 2255 petition, the only basis on which it could be considered

unenforceable would be if Petitioner did not knowingly and voluntarily

consent to the plea agreement. See United States v. Toth, 668 F.3d 374,

377 (6th Cir. 2012). But there is no evidence in the record that would tend
to suggest Petitioner’s waiver was anything but knowing and voluntary.

Petitioner acknowledges that trial counsel “counseled me into a plea and

plea agreement assuring me this was in my best interest.” ECF No. 26,
PageID.100. And the docket indicates this Court accepted Petitioner’s

plea after conducting a plea colloquy. Nov. 14, 2013 Dkt. Entry.

      The Court finds no indication that Petitioner’s plea was anything

but knowing and voluntary, or that trial counsel’s performance in


                                      9
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.856   Page 10 of 19




 negotiating and communicating the plea deal was somehow deficient.

 Because the Court considers the plea to have been knowing and

 voluntary, there is no basis for it to deem unenforceable Petitioner’s

 waiver of his right to appeal or to collaterally attack his conviction or
 sentence. His habeas claims are therefore procedurally barred and must

 be denied.

    B. Petitioner has not established ineffective assistance of
       counsel because he has not shown deficient performance.
       Petitioner claims that trial counsel was ineffective in failing to

 challenge an allegedly unlawful search and seizure with a motion to

 suppress, and in negotiating his plea deal and sentence, including in

 failing to object to application of sentencing enhancements, and deciding
 not to appeal his conviction, among other alleged deficiencies. The Court,

 however, finds no indication that trial counsel failed to provide

 reasonable, professional assistance. The ineffective assistance of counsel

 claims thus lack merit.

       Claims for ineffective assistance of counsel are reviewed under the

 two-part test outlined in Strickland v. Washington, 466 U.S. 668 (1984).

 Under that framework, a defendant must show both that counsel’s

 performance was deficient, and that counsel’s deficient performance

 prejudiced the defense. Id. at 687. To establish prejudice, a “defendant

 must show that there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been

                                      10
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.857    Page 11 of 19




 different.” Seaman v. Washington, 506 F. App’x 349, 354 (6th Cir. 2012)

 (citing Strickland, 466 U.S. at 694). “Judicial scrutiny of counsel’s

 performance must be highly deferential” and “[a] court must indulge a

 strong presumption that counsel’s conduct falls within the wide range of
 reasonable professional assistance.” Strickland, 466 U.S. at 669.

       The allegedly unlawful March 15, 2012 search and seizure

 Petitioner challenges took place at the home he resided at with his
 partner, Latesha Brown. ECF No. 26, PageID.74. According to Petitioner,

 that search yielded 132 grams of cocaine, a gun, and $6,000 in cash. Id.

 Petitioner has not shown that trial counsel’s decision not to file a motion

 to suppress the fruits of the March 15 search and seizure, as well as

 related statements he made to law enforcement that day, was deficient.

       A signed consent form produced by the government indicates that
 Brown expressly gave law enforcement permission to search her and

 Petitioner’s residence on March 15. ECF No. 60-1, PageID.575. Although

 Petitioner argues that law enforcement officers “forced [Brown] to

 involuntarily consent to a search and seizure of her house,” the consent

 form she signed states, “This written permission to search without a

 search warrant is given by me to the above officer(s) voluntarily and

 without any threats or promises of any kind.” ECF No. 60-1, PageID.575.

 In support of his argument that Brown did not voluntarily consent to the

 search, Petitioner attached what he identifies as her affidavit. ECF No.

 26,   PageID.101.    That   affidavit   declares   that   law      enforcement
                                      11
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.858   Page 12 of 19




 “threaten[ed] me into signing some piece of paper to enter the house,

 although I did not agree with the search.” ECF No. 26, PageID.101. The

 government disputes the authenticity of Brown’s 2014 affidavit, but the

 Court takes it at face value; it appears to be notarized and contains a
 signature that plausibly belongs to Brown. See id.

       Whether or not Brown voluntarily consented to the search of her

 and Petitioner’s residence, nowhere in his motion does Petitioner allege
 that trial counsel was aware at the time of plea negotiation that Brown

 felt the search was in some manner coerced or involuntary (despite her

 signature of the consent form). The petition states only that “[c]ounsel

 was told by Mitchell of the events of 3/15/2012, including the searches.”

 ECF No. 26, PageID.77 n.4. Nor does Petitioner assert that trial counsel

 failed to investigate the possibility of filing a motion to suppress. Given
 the existence of the signed consent form, and the government’s assertion

 that Brown “provided a statement and later testimony supporting

 Mitchell’s guilt,” it was reasonable for trial counsel to refrain from filing

 a motion to suppress challenging the search. ECF No. 60, PageID.566.

 Because the Court finds no basis to deem trial counsel’s decision not to

 file a motion to suppress unreasonable or deficient, the Court will not

 reach the question of whether counsel’s allegedly deficient performance

 may have prejudiced Petitioner.

       The Court is likewise unpersuaded that counsel was otherwise

 ineffective in negotiating Petitioner’s plea deal, failing to object to
                                      12
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20         PageID.859    Page 13 of 19




 sentencing enhancements, choosing not to pursue an appeal, or in any

 other manner described in the habeas petition. Petitioner pled guilty to

 only one count of the two-count indictment, accepting responsibility for

 “possession with intent to distribute more than 28 grams of cocaine base,
 in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii).” ECF No. 23,

 PageID.50. The parties disagreed on the question of whether Petitioner

 had possessed a firearm in connection with the offense. See ECF No. 60,
 PageID.557.      Accordingly,     the    government       calculated     Petitioner’s

 Guidelines range as 87 to 108 months while defense counsel advocated

 for a lower applicable Guideline range of 70 to 87 months. ECF No. 23,

 PageID.51. Per the plea agreement, the government agreed to

 recommend that Petitioner receive three level reductions based on his

 acceptance of responsibility. Id. at PageID.52.
       The Presentence Investigation Report, however, determined that

 Petitioner was a career offender, raising his Guidelines range to 188 to

 235 months. PSR, p. 18. This Court ultimately imposed a sentence of 108

 months, well below the potential Guidelines range of 188 to 235 months,

 in part because it found that Petitioner’s criminal history was

 “distinguishable . . . from those violent crimes that are intentional

 violent crimes such as assaultive behavior or trying to murder someone.”1


 1 The Court applied a downward departure from the criminal-history calculation
 provided for by U.S.S.G. § 4A1.3(3), which is applicable to certain defendants
 categorized as career offenders, thereby effectively lowering the applicable Guidelines
 to the 87 to 108 range presented by the government. ECF No. 41, PageID.223.
                                           13
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.860   Page 14 of 19




 ECF No. 41, PageID.222 (Sentencing Tr.). The Court further supported

 its decision for a downward departure by explaining that the applicable

 Guidelines range “overrepresent[s] the seriousness of the criminal

 history here and also the likelihood of the defendant to commit serious
 criminal offenses.” ECF No. 41, PageID.222.

       Defense counsel fulfilled his obligation of advocating on Petitioner’s

 behalf in plea negotiation and sentencing, arguing for a lower applicable
 Guidelines range. It was not because of any failure on the part of trial

 counsel   that   this   Court   accepted   the   Probation    Department’s

 determination that Petitioner qualified as a career offender. In fact, as

 described below, there would have been no reasonable basis for counsel

 to object to Petitioner’s classification as a career offender because the

 Sixth Circuit has specifically held that two of his prior convictions qualify
 as a crime of violence or controlled substance offense under the

 Guidelines’ career-offender enhancement. Concerning the decision not to

 appeal, such an action could not have been unreasonable in Petitioner’s

 case because defense counsel was no doubt aware that Petitioner had

 waived that right in his plea agreement. See ECF No. 23. Having

 considered all the ineffective assistance of counsel claims described in

 Petitioner’s various § 2255 briefs, the Court has not identified any

 performance by trial counsel that was unreasonable or in any manner

 deficient. Because Petitioner has not established the first prong of his


                                      14
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.861   Page 15 of 19




 claims for ineffective assistance of counsel under Strickland, he would

 not be entitled to habeas relief on that basis.

    C. Petitioner is not entitled to relief under Mathis and was
       properly categorized as a career offender under the
       Guidelines.
       The Supreme Court’s decision in Mathis v. United States, 136 S. Ct.

 2243 (2016) likewise does not provide any basis for granting Petitioner

 postconviction relief. The sentencing enhancement he received stemmed

 from the fact that Petitioner was classified as a career offender under
 § 4B1.1 of the Sentencing Guidelines, rather than as a violent felon under

 ACCA. See ECF No. 60, PageID.563–64. Because Mathis involved ACCA

 (not the Sentencing Guidelines) and, moreover, has not been
 retroactively applied by the Sixth Circuit, that opinion does not provide

 grounds for habeas relief in this case. Further, Sixth Circuit precedent

 makes clear that Petitioner qualifies as a career offender under the

 Guidelines, and therefore was not improperly considered a career

 offender for sentencing purposes.

       In Mathis, the Supreme Court held that a prior conviction will not
 qualify as a predicate offense under ACCA if the elements of the prior

 offense are broader than those of the generic form of the crimes listed in

 the ACCA’s enumerated-offense clause.” Dean v. United States, No. 18-

 5964, 2019 WL 4391456, at *2 (6th Cir. Jan. 18, 2019). Petitioner urges

 that his 2002 Michigan conviction for fleeing and eluding police should


                                      15
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.862   Page 16 of 19




 not have been categorized as a crime of violence warranting sentencing

 enhancement under ACCA because the elements of his state-court

 conviction for fleeing and eluding in the third degree, in violation of Mich.

 Comp. Laws § 750.479a, are broader than those of the relevant generic
 offense. See ECF No. 46, PageID.261–62. Whether his argument is sound

 or not, it does not apply to Petitioner’s case because Petitioner was not

 sentenced under ACCA, but rather as a career offender under U.S.S.G.
 § 4B1.1, a Guidelines provision. Moreover, even if Mathis somehow

 applied to Petitioner’s sentence, the Sixth Circuit has not granted that

 case retroactive application, meaning that Petitioner cannot use Mathis

 to collaterally attack his sentence. In re Conzelmann, 872 F.3d 375, 376–

 77 (6th Cir. 2017).

         Additionally, to the extent Petitioner is arguing that he should not
 have been considered a career offender for sentencing purposes under the

 Guidelines, that argument is foreclosed by binding Sixth Circuit

 precedent. The Guidelines classify a defendant as a career offender if he

 was: (1) at least 18 years old at the time of the instant offense; (2) was

 convicted of “a felony that is either a crime of violence or a controlled

 substance offense”; and (3) the defendant had “at least two prior felony

 convictions for either a crime of violence or a controlled substance

 offense.” U.S.S.G. § 4B1.1. At the time Petitioner was sentenced, a “crime

 of violence” was defined in the Guidelines as any state or federal felony

 that:
                                      16
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.863   Page 17 of 19




          (1) has as an element the use, attempted use, or
             threatened use of physical force against the person of
             another, or

          (2) is burglary of a dwelling, arson, or extortion, involves
             use of explosives, or otherwise involves conduct that
             presents a serious potential risk physical injury to
             another.”

 U.S.S.G. § 4B1.1 (2014).
       The Presentence Investigation Report identified Petitioner’s most

 recent conviction as a controlled substance felony offense and further

 determined that Petitioner also had “at least two prior felony convictions

 of either a crime of violence or a controlled substance offense,” rendering

 him a career offender under U.S.S.G. § 4B1.1. PSR, p. 6. The two relevant

 prior felony convictions were for fleeing and eluding the police in the third
 degree, Mich. Comp. Laws § 750.479a, and delivery of marijuana, Mich.

 Comp. Laws § 333.7401. PSR, p. 18.

       Sixth Circuit jurisprudence holds that fleeing and eluding in the
 third degree under Michigan law is a crime of violence under both the

 Sentencing Guidelines and ACCA. United States v. Stephens, 393 F.

 App’x 340, 344 (6th Cir. 2010) (discussing United States v. Martin, 378

 F.3d 578, 580 (6th Cir. 2004)); United States v. LaCasse, 567 F.3d 763,

 764 (6th Cir. 2009); United States v. Young, 580 F.3d 373, 379 (6th Cir.

 2009). Likewise, delivery of marijuana in violation of Mich. Comp. Laws

 § 333.7401 has been identified by the Sixth Circuit as “fall[ing] squarely

 within the Guidelines definition of a controlled substance offense.”

                                      17
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.864   Page 18 of 19




 United States v. Williams, 762 F. App’x 278, 282 (6th Cir. 2019). Because

 Petitioner had at least two prior felony convictions, including one for a

 crime of violence and another for a controlled substance offense, the

 Court correctly treated him as a career offender for sentencing purposes,
 as recommended by the Probation Department, and he is not entitled to

 any habeas relief on this ground.

    D. Petitioner has not established a Brady violation.
       A successful claim for the government’s violation of Brady v.

 Maryland, 373 U.S. 83 (1963) requires showing: “(1) that the evidence in

 question be favorable; (2) that the state suppressed the relevant evidence,

 either purposefully or inadvertently; (3) and that the state’s actions

 resulted in prejudice.” Bell v. Bell, 512 F.3d 223, 231 (6th Cir. 2008). In

 this case, the petition states only that “the Prosecutor suppressed
 exculpatory and impeaching evidence causing prejudice.” ECF No. 47,

 PageID.312. The nature and contents of the allegedly suppressed

 exculpatory and impeaching evidence are largely not described by

 Petitioner, making it impossible for the Court to assess what impact such

 evidence might have had. One of his later motions describes a specific

 consent form that he says was not turned over by the government, but it

 is not clear how a consent form would have been favorable to Petitioner.

 See ECF No. 56, PageID.432–33. The main problem for Petitioner on this

 claim is that the Court does not have any evidence before it indicating

 that the government suppressed evidence, or that withholding of any
                                      18
Case 4:13-cr-20468-TGB-MJH ECF No. 74 filed 07/14/20   PageID.865   Page 19 of 19




 evidence caused Petitioner to suffer prejudice. Petitioner would not have

 been entitled to habeas relief on the basis of his Brady claim.

                                 CONCLUSION

       For these reasons, Petitioner’s 28 U.S.C. § 2255 habeas petition is
 hereby DISMISSED WITH PREJUDICE. The petition is procedurally

 barred by the waiver contained in his plea agreement and also lacks

 substantive merit even if it had not been waived.
    SO ORDERED.


  Dated: July 14, 2020         s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      19
